Citation Nr: 0709651	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  03-32 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to service-connected bilateral pes 
planus.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected bilateral pes 
planus.

4.  Entitlement to service connection for shin splints, 
claimed as secondary to service-connected bilateral pes 
planus.

5.  Entitlement to service connection for bilateral knee 
condition, claimed as secondary to service-connected 
bilateral pes planus.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
December 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO continued the 30 percent evaluation for 
bilateral pes planus and denied service connection for 
hypertension, shin splints, bilateral knee condition, and 
diabetes mellitus, all claimed as secondary to the veteran's 
service-connected bilateral pes planus.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected bilateral pes planus has 
been manifested by complaints of accentuated foot pain on use 
and manipulation, slight tenderness of the plantar surfaces 
of the feet, and no showing of pronation, marked inward 
displacement, or severe spasm of the tendo achillis.  

3.  There is no competent evidence that the veteran has 
diabetes mellitus as a result of his service-connected 
bilateral pes planus.

4.  There is no competent evidence that the veteran has 
hypertension as a result of his service-connected bilateral 
pes planus.

5.  There is no competent evidence that the veteran has shin 
splints as a result of his service-connected bilateral pes 
planus.

6.  There is no competent evidence that the veteran has a 
bilateral knee condition as a result of his service-connected 
bilateral pes planus.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5276 
(2006).  

2.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.309, 3.310 
(2006).

3.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2006).

4.  Service connection for shin splits is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2006).

5.  Service connection for a bilateral knee condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2002 and March 2006 letters.  In the 
letters, VA informed the veteran that in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.  The letter informed the veteran that he must show 
evidence of the claimed physical condition and a relationship 
between the claimed condition and the service-connected 
condition to warrant service connection caused by a service-
connected condition.  In addition, the veteran was informed 
that the evidence necessary to substantiate the claim for an 
increased evaluation would be evidence showing that his 
disability is worse than the current evaluation contemplates.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to identify any other evidence or information that 
he believed would support his claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  

Although this notice was issued following the initial 
adjudication of his claims, as will be discussed below, the 
Board finds that the claims for service connection must be 
denied.  Thus, any error as to the timeliness of notice with 
respect to the disability rating or effective date elements 
of the claim is moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  In connection with the current appeal, VA has 
obtained the veteran's service medical records and private 
treatment records dated August 1999.  As of this date, the 
veteran has not submitted any additional medical records.  
The veteran was provided an examination in connection with 
his increased rating claim.

Although an examination or an opinion was not obtained in 
connection with the veteran's claims for service connection 
for diabetes mellitus, hypertension, shin splints, and a 
bilateral knee condition, the Board finds that VA was not 
under an obligation to provide an examination, as such is not 
necessary to make a decision on the claims.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  

Here, the evidence does not indicate that the veteran's 
claimed conditions may be associated with his active service 
or his service-connected bilateral pes planus.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by the veteran of a causal connection between the 
disability and service).  In this case, the veteran has not 
brought forth evidence suggestive of a causal connection 
between the claimed conditions and his service-connected 
disability.  The RO informed the veteran that he would need 
medical evidence of a relationship between his claimed 
conditions and his service-connected disability, and the 
veteran has not provided such evidence or indicated where 
such evidence may be found.  Furthermore, unlike Wells, the 
veteran did not submit evidence of current disabilities, 
although he was advised to submit or identify such evidence 
by the RO.

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no competent evidence of current 
disabilities for the veteran's claimed conditions.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  No further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Decision    
A.  Bilateral Pes Planus

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In this case, service connection for bilateral pes planus was 
granted by the RO in a November 1995 rating decision, and 
assigned a 10 percent evaluation under Diagnostic Code 5276, 
effective April 1995.  In August 1997, the RO increased the 
veteran's evaluation to 20 percent, effective February 1997, 
and in July 2000, the veteran's evaluation was increased to 
30 percent, effective March 2000.  In the January 2003 rating 
decision, the RO continued the 30 percent evaluation under 
Diagnostic Code 5276.  The veteran filed a Notice of 
Disagreement (NOD) in January 2003 seeking an increase for 
his disability.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Although the Board has thoroughly reviewed all medical 
evidence of record, the Board will focus primarily on the 
more recent medical findings regarding the current level of 
disability related to the veteran's bilateral pes planus.

The veteran states that his bilateral pes planus warrants a 
higher evaluation in excess of 30 percent.  

In June 2002, the veteran was afforded a VA examination.  
During the examination, the veteran stated that he has 
difficulty walking and endures a "locking sensation" in his 
feet.  He further added that he uses shoe supports on the 
bottom of his shoes and takes Ibuprofen for pain.  The 
veteran stated that his pain is increased when walking and 
weakness, swelling, and fatigue are unbearable.  On physical 
examination of the veteran's feet, the examiner noted the 
feet showed no signs of abnormal weightbearing pattern; 
however, the right foot and toes did exhibit painful motion.  
Flatfoot was visual on both sides as well as an element of 
valgus of the feet.  The examiner stated that there were no 
noticeable deformities present, and palpation of the plantar 
surface of the feet revealed moderate tenderness on both 
sides.  Examination of the Achilles tendon revealed good 
alignment, but Achilles tendon manipulation did produce pain 
and severe spasm.  The examiner further added that the 
veteran has bilateral pes cavus (clawfeet).  Dorsiflexion of 
the toe produced pain in some of the toes, but dorisflexion 
of the ankle joint revealed no limitation.  Palpation of the 
metatarsal head of toes produced no tenderness, and the 
veteran exhibited no hammertoes.  There was no Morton 
metatarsalgia, hallux valgus, or hallux varus present.  
Bilateral feet x-rays showed mild tarsal degenerative 
changes, left talar beak, small calcaneal spurs, and 
bilateral arch flattening with weightbearing, with the right 
foot greater than the left.  The examiner diagnosed the 
veteran with acquired bilateral pes planus and pes cavus with 
mild tarsal degenerative changes.  The examiner opined that 
the veteran's shoe inserts alleviated his symptoms.  

In June 2004, the veteran was afforded a second VA 
examination.  The veteran informed the examiner that he has 
had flatfeet since 1962 as a result of parachuting and 
jumping during his active service.  The veteran stated that 
while resting, he experiences pain, stiffness, and swelling.  
Walking and standing causes pain, weakness, stiffness, 
swelling, and fatigue.  The veteran explained that he has not 
had any surgery, but is unable to exercise because of his 
flatfeet.  Examination of the feet showed no abnormal 
weightbearing pattern; however, painful motion of both feet 
was noted.  The examiner noted the presence of pes planus as 
well as a slight degree valgus on both feet.  There was also 
forefoot and midfoot malalignment with a slight degree on the 
right and left.  Pes cavus, hammertoe, hallux valgus, hallux 
rigidus, and Morton metatarsalgia were absent.  X-rays 
revealed bilateral pes planus and peripheral vascular disease 
of the feet.  The examiner diagnosed the veteran with 
bilateral pes planus.  

Finally, in March 2006, the veteran underwent a VA 
examination.  The veteran explained to the examiner that he 
has constant pain in his feet and his pain level is 10 out of 
10.  He stated that the pain is of a crushing, squeezing, 
burning, aching, oppressing, sharp, sticking, and cramping 
nature.  The veteran indicated that he can function without 
medication; however, at rest, he has pain, stiffness, and 
swelling.  While walking or standing, he has weakness, 
stiffness, swelling, and pain.  Examination of the feet 
revealed no signs of abnormal weightbearing, and the examiner 
noted that the right and left joint functions are 
additionally limited by repetitive use of pain and have major 
functional impact.  The joint function on the right and left 
are not additionally limited by weakness, fatigue, lack of 
endurance, and incoordination after repetitive use.  The 
veteran's range of motion for the ankle joint was 10 degrees 
of dorsiflexion for the right and left ankle, and 30 degrees 
of plantar flexion for the right and left ankle.  The 
examiner stated that both feet revealed painful motion and 
tenderness.  The right foot showed no forefoot/midfoot 
malalignment, and there was no tenderness to palpation of the 
right foot plantar surface.  Hallux valgus of the right foot 
was present and degree of angulation is moderate with no 
resection of the metatarsal head present.  The left foot 
showed no forefoot/midfoot malalignment and no tenderness to 
palpation of the left foot plantar surface.  The left and 
right Achilles tendon revealed good alignment; however, the 
examiner indicated the presence of hallux valgus of the left 
foot with the degree of angulation as being moderate with no 
resection of the metatarsal head.  The examiner further added 
that the veteran has limitations with standing and walking, 
and his symptoms and pain are not relieved by corrective shoe 
wear.  X-rays revealed findings of calcaneal spurs and the 
examiner diagnosed the veteran with bilateral pes planus.  
The examiner explained that the veteran's condition has 
progressed with Achilles tendonitis, absent marked pronation, 
marked inward displacement, or extreme tenderness.

The veteran has been assigned a 30 percent evaluation for 
bilateral pes planus under Diagnostic Code 5276.  A 20 
percent or 30 percent evaluation is assigned respectively for 
severe unilateral or bilateral acquired flatfoot, with 
objective evidence of marked deformity, pain on manipulation 
and use accentuated an indication of swelling on use, and 
characteristic callosities. 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2006).  A 30 percent or 50 percent evaluation is 
assigned respectively for pronounced unilateral or bilateral 
acquired flatfoot, with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  Id.  

After a careful review of the medical evidence of record, the 
Board finds that the evidence does not support the veteran's 
claim for a higher evaluation.  In this case, the veteran's 
bilateral pes planus is not shown to result in marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances, to warrant a higher evaluation under 
Diagnostic Code 5276.  Specifically, the veteran did not 
exhibit pronation of the feet during all three VA 
examinations.  The June 2002 VA examiner stated that the 
veteran had moderate tenderness along the plantar aspect of 
the feet, and the March 2006 VA examiner stated the veteran 
had no tenderness along the plantar aspect of the feet.  
Examination of the feet did not reflect extreme tenderness.  
Achilles tendon manipulation produced pain and tenderness 
during the June 2002 and March 2006 VA examinations.  The 
June 2002 VA examiner stated that the manipulation caused 
severe spasm of the tendon; however, no spasms were noted 
during the more recent VA examinations and there was no 
marked inward displacement.  Finally, the veteran currently 
wears shoe inserts, and the June 2002 VA examiner stated that 
his symptoms are relieved by the shoe appliance.  The Board 
notes the March 2006 VA examiner stated that the veteran's 
symptoms and pain are not relieved by the corrected shoewear.  
However, the veteran's overall symptoms involving his 
bilateral pes planus are not pronounced and are not 
sufficient to warrant a higher rating.  

The Board notes the veteran has been diagnosed with bilateral 
hallux valgus during the most recent VA examination.  The 
Board has considered Diagnostic Code 5280 for hallux valgus 
but, finds that a separate compensable rating is not 
warranted at this time.  Specifically, a 10 percent rating 
(the only available under this diagnostic code) is warranted 
for hallux valgus with resection of the metatarsal head or 
for severe hallux valgus if equivalent to amputation of the 
great toe.  The evidence of record does not reflect surgery 
with resection of the metatarsal head and does not reflect 
severe hallux valgus, equivalent to an amputation of the 
great toe to warrant an additional or separate evaluation 
under Diagnostic Code 5280.  

Additionally, the Board notes that the June 2002 VA examiner 
diagnosed the veteran with clawfeet, pes cavus.  The examiner 
explained that there was a contraction or shortening of the 
plantar fascia and a slight sign of nodules present.  While 
the Board acknowledges this examiner's diagnosis, it appears 
to be inconsistent with the evidence of record.  As stated 
previously, the June 2004 examiner stated that pes cavus was 
absent from the veteran's feet and the March 2006 examiner 
indicated that the veteran did not have clawfeet.  Thus, the 
veteran would not warrant a separate rating under Diagnostic 
Code 5278 for clawfeet (pes cavus).

The Board has considered whether the veteran's disability 
would warrant a higher evaluation under other Diagnostic 
Codes pertaining to the foot.  However, the veteran does not 
have bilateral weak foot, metatarsalgia, hallux rigidus, 
hammer toe, malunion or nonunion of the tarsal or metatarsal 
bones, or other foot injuries to warrant an evaluation under 
Diagnostic Codes 5277, 5279, 5281, 5282, 5283, 5284.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5277, 5279, 5281, 5282, 
5283, 5284 (2006).  

The Board recognizes that in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45 (2006).  The Court 
has held that where a diagnostic code is not predicated on a 
limited range of motion alone, the provisions of 38 
C.F.R.§§ 4.40 and 4.45, with respect to pain, do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In this 
case, Diagnostic Code 5276 is not based on limitation of 
motion; therefore, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  

The veteran is competent to report his symptoms.  The Board 
does not doubt the sincerity in the veteran's belief that his 
disability is worse than the current 30 percent evaluation 
contemplates; however, the objective medical evidence does 
not support the contentions for a higher evaluation.  The 
Board finds that the preponderance of the evidence is against 
the claim for an evaluation in excess of 30 percent for 
bilateral pes planus for the reasons stated above, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

B.  Diabetes Mellitus, Hypertension, Shin Splints, Bilateral 
Knee Condition

Due to the similar medical history and evidence related to 
the remaining claims, as well as the similar disposition of 
the remaining issues, the Board will address them in a common 
discussion.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for diabetes 
mellitus and hypertension may be granted if manifest to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§ 3.309(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran asserts that service connection is warranted for 
diabetes mellitus, hypertension, shin splints, and a 
bilateral knee condition, secondary to his service-connected 
bilateral pes planus.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for diabetes mellitus, 
hypertension, shin splints, and bilateral knee condition.  As 
noted previously, in order for service connection to be 
granted on a secondary basis, three elements must be present: 
a current disability, a service-connected disability, and a 
medical nexus.  Here, there is no competent evidence of 
record showing the veteran has diabetes mellitus, 
hypertension, shin splints, and a bilateral knee condition 
that have resulted from the veteran's service-connected 
bilateral pes planus.  Absent proof of the existence of the 
disabilities being claimed, there can be no valid claims.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board is aware of the veteran's contentions that his 
claimed disabilities are somehow etiologically related to 
service; however, competent medical evidence is required in 
order to grant service connection for the claims.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 92 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for diabetes mellitus, hypertension, 
shin splints, and a bilateral knee condition, claimed as 
secondary to service-connected bilateral pes planus, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. App. 
at 55.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus is denied.

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to service-connected bilateral pes 
planus is denied.

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected bilateral pes planus is 
denied.

Entitlement to service connection for shin splints, claimed 
as secondary to service-connected bilateral pes planus is 
denied.

Entitlement to service connection for bilateral knee 
condition, claimed as secondary to service-connected 
bilateral pes planus is denied.



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


